                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     CITY AND COUNTY OF SAN                             Case No. 18-cv-02068-JST
                                         FRANCISCO,
                                   8                    Plaintiff,                          ORDER DISMISSING CASE WITH
                                   9                                                        PREJUDICE
                                                 v.
                                  10                                                        Re: ECF No. 42
                                         MATHEW WHITAKER, et al.,
                                  11                    Defendants.
                                  12
Northern District of California
 United States District Court




                                  13           On December 10, 2018, the Court granted Defendants’ motion to dismiss Plaintiff’s

                                  14   complaint, concluding that Plaintiff had failed to demonstrate Article III standing. ECF No. 42.

                                  15   The Court dismissed without prejudice Plaintiff’s claims but permitted Plaintiff to “file an

                                  16   amended complaint within 30 days.” Id. at 23. Plaintiff did not file an amended complaint.

                                  17   Accordingly, the case is dismissed with prejudice. The Clerk shall enter judgment and close the

                                  18   file.

                                  19           IT IS SO ORDERED.

                                  20   Dated: February 20, 2019
                                                                                       ______________________________________
                                  21
                                                                                                     JON S. TIGAR
                                  22                                                           United States District Judge

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
